Citation Nr: 1618917	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to June 8, 2009, for the grant of service connection for degenerative joint disease (DJD) of the right shoulder.

2. Entitlement to an effective date prior to June 8, 2009, for the grant of service connection for degenerative joint disease of the right knee.

3. Entitlement to an effective date prior to June 8, 2009, for the grant of service connection for degenerative joint disease of the left knee.

4. Entitlement to an effective date prior to June 8, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  VA granted service connection for tinnitus and DJD of the right shoulder, right knee, and left knee in this rating decision.  VA assigned a 10 percent evaluation for each disorder, each effective June 8, 2009, the date he filed his claim.  


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus; left knee injury residuals; right knee injury residuals; and right shoulder tendinitis in a September 2003 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within a year, and the rating decision is final.

2.  VA received the Veteran's application to reopen his claim on June 8, 2009.

3.  In a June 2010 rating decision, the RO granted service connection for the four appealed issues, effective June 8, 2009.

CONCLUSION OF LAW

The criteria for an effective date earlier than June 8, 2009 for the four appealed issues for which VA granted service connection in June 2010, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran had a VA Board Hearing in March 2016 before the undersigned Veterans Law Judge (VLJ).  During these hearings, the DRO and VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officers' two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in this hearing related to the hearing officers' duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA has completed all necessary development.  

Earlier Effective Date 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a). If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c). 

Merits Analysis

The Veteran contends that VA should grant a date earlier than June 8, 2009, for the service-connected disorders that appear on the title page.  He argues: 1) VA misclassified his bilateral knee and shoulder disorders in 2003; 2) VA did not examine him in 2003; and 3) VA did not possess his entire service treatment record (STR) when it adjudicated his 2003 claims.  

The Veteran claimed service connection for "residuals of a right shoulder injury"; "residuals of right knee injury"; "residuals of a left knee injury"; and "tinnitus" in an application VA received on July 14, 2003.  The application stated he was treated for each of these four disorders during service, but the application did not list any post-service treatment.

VA requested the Veteran's STR through the Personnel Information Exchange System (PIES) on July 16, 2003.   On July 18, 2003, VA mailed the Veteran a Veterans Claims Assistance Act notice, including VA Forms 21-4138 (Statement in Support of Claim) and 21-4142 (Authorization and Consent to Release Information).  He did not submit either form to VA, suggesting he wanted his claim evaluated solely on the information contained in his application.

On July 28, 2003, PIES mailed VA the STR.  VA received the STR on August 1, 2003.  

On September 3, 2003, VA denied the Veteran's claims in rating decision.  VA notified the Veteran of its decision in a September 8, 2003 letter.  The Veteran does not allege, nor does the evidence support, that he did not receive this letter.  He did not appeal this denial.

VA received the Veteran's second claim for the now-service connected disorders on June 8, 2009.  The Veteran notified VA he was "being treated at the Bay Pines VAMC since 2008 for general medical conditions" in his claim.  VA subsequently obtained these treatment records and determined the Veteran merited examinations for the claimed disorders based on his post-service treatment.  VA granted service connection for the four disorders in June 2010. 

The Veteran's three arguments -as noted above - are unavailing.  First, VA classified the claimed bilateral knee and shoulder disorders based on the Veteran's description of the disorder in his 2003 application and the evidence in the STR.  Any perceived misclassification is not a basis upon which VA may grant an earlier effective date.  Second, VA compensation examinations are not a matter of right.  That is, VA does not examine every Veteran who submits a disability compensation claim.  VA's decision not to examine the Veteran may be appealed, but it is not a basis upon which VA may grant an earlier effective date.  Third, no evidence suggests the Veteran's STR was incomplete when VA denied his claim in 2003.  Therefore, 38 C.F.R. § 3.156 is not applicable.  

Of note, looking at the September 2003 rating decision, it is clear that the Veteran's service treatment records were before VA.  In fact, the rating decision contains an extensive section describing the service treatment records:

Service medical records for the period November 18, 1978 through July 10, 1992 note right ear low and middle frequency hearing loss on entrance audiogram but are otherwise negative for any of the claimed conditions on induction physical.  In October 1981 you were involved in a motor vehicle accident sustaining abrasion and tenderness to both tibias below the knees X-rays were normal and showed no fracture or other bony abnormality of tibias or knees.  In September 1985 you twisted your left
knee playing volleyball and sustained a strain treated with ACE bandage ice and crutches with no PT for a week.  In November 1988 you had a right knee injury with tenderness to medial and lateral joint line.  In March 1992 you complained of right
shoulder pain diagnosed as tendinitis.  Physical therapy evaluation was completed, but you didn't return for followup.  There is no evidence of right ear nerve damage or tinnitus.  Physical exam upon separation documented right ear hearing loss, but decibel levels were apparently better than on enlistment.  Upper and lower extremities were found to be clinically normal and part II of the exam resulted in bilateral ear irrigation with removal of wax from the right ear.

From this it is clear that the service treatment records were in fact complete at the time of the rating decision and were not added later.
Additionally, VA notified the Veteran of his appellate rights in September 2003.  To the extent the Veteran believed VA erred - either procedurally or substantively - in adjudicating his claim, he could have appealed its decision.  He chose not to.

Accordingly, the September 2003 rating decision is final.  June 8, 2009, the date of receipt of the application to reopen the claims for service connection, is thus the proper effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  An earlier effective date is not warranted.


ORDER

An effective date prior to June 8, 2009, for the grant of service connection for degenerative joint disease of the right shoulder is denied.

An effective date prior to June 8, 2009, for the grant of service connection for degenerative joint disease of the right knee is denied.

An effective date prior to June 8, 2009, for the grant of service connection for degenerative joint disease of the left knee is denied.

An effective date prior to June 8, 2009, for the grant of service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


